48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Randall S. WHITMORE, Appellant.United States of America, Appellee,v.Susan M. Lueth, Appellant.
No. 94-3378, No. 94-2930.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 8, 1995.Filed:  Feb. 14, 1995.

Appeals from the United States District Court for the ___________ Southern District of Iowa.
S.D.Iowa
AFFIRMED.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In these consolidated appeals, Randall Whitmore appeals the District Court's1 denial of his 28 U.S.C. Sec. 2255 (1988) motion;  Susan Lueth appeals the denial of her 28 U.S.C. Sec. 1651(a) (1988) motion for a writ of error coram nobis.  After considering the parties' briefs and having reviewed the record de novo, we conclude that the District Court properly denied relief.  Thus, the judgments of the District Court are affirmed.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa